DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2018/0033998) in view of the following comments.

Re claim 1, Kim et al. disclose a display panel comprising a display area (230) and a barrier wall (370) surrounding the display area (230), wherein a top of the barrier wall has a plurality of groove structures (370) arranged in parallel, an extending direction of the plurality of groove structures is parallel to an extending direction of the barrier wall (Fig. 3C); wherein the barrier wall (370) further comprises a plurality of cap structures (see annotated Fig. 3C below) located on the top of the barrier wall on both sides of the plurality of groove structures; wherein depths of the plurality of groove structures are greater than or equal to a quarter of a height of the barrier wall (Fig. 3C), wherein the groove structures have different depths; wherein a depth of each groove structure is positively related to a distance from the groove structure to the display area, a depth of the groove structure closest to the display area is less than a depth of the groove structure furthest from the display area (Fig. 3C).

    PNG
    media_image1.png
    404
    707
    media_image1.png
    Greyscale

Kim et al. does not specifically disclose wherein heights of the cap structures are less than or equal to a minimum depth of the groove structure, and the cap structures have different heights; and length of the second subsections compare to the first interval length.
One of ordinary skill in the art would have been led to the recited cap heights and intervals and subsections length through routine experimentation to achieve a desired barrier wall function.  
In addition, the selection of cap heights and intervals and subsections length, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
   Note that the specification contains no disclosure of either the critical nature of the claimed cap heights and intervals and subsections length or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen cap heights and intervals and subsections length or upon another variable recited in a claim, the Applicant must show that the chosen cap heights and intervals and subsections length are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions, length, sections and subsections because applicant has not disclosed that the dimensions, length, sections and subsections are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension, length, sections and subsections.  Indeed, it has been held that mere dimensional, length, sections and subsections limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 Re claims 3-5, In addition, the selection of subsections length, sections distance and width, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
   Note that the specification contains no disclosure of either the critical nature of the claimed subsections length, sections distance and width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen subsections length, sections distance and width or upon another variable recited in a claim, the Applicant must show that the chosen subsections length, sections distance and width are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 6, Kim et al. disclose a display panel comprising a display area (230) and a barrier wall (370) surrounding the display area, wherein a top of the barrier wall has a plurality of groove structures (371) (Fig. 3C) arranged in parallel, an extending direction of the plurality of groove structures is parallel to an extending direction of the barrier wall (Fig. 3C).
Kim et al. does not clearly disclose wherein the barrier wall comprises: a first section comprising a plurality of first subsections extending along a length direction of the plurality of first sections, wherein first intervals are disposed between two adjacent first subsections; a second section disposed in parallel with the first section, wherein the second section comprises a plurality of second subsections, second intervals are disposed between two adjacent second subsections, positions of the second subsections correspond to positions of the first intervals, positions of first subsections correspond to positions of the second intervals; and a plurality of connecting sections located between the first section and the second section, wherein the connecting sections are used for connecting each of the first subsections and the two second subsections adjacent to the first subsection.
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions, length, sections and subsections because applicant has not disclosed that the dimensions, length, sections and subsections are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension, length, sections and subsections.  Indeed, it has been held that mere dimensional, length, sections and subsections limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
One of ordinary skill in the art would have been led to the recited intervals and subsections length through routine experimentation to achieve a desired barrier wall function.  
In addition, the selection of intervals and subsections length, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
   Note that the specification contains no disclosure of either the critical nature of the claimed intervals and subsections length or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen intervals and subsections length or upon another variable recited in a claim, the Applicant must show that the chosen intervals and subsections length are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 7, Kim et al. disclose wherein the barrier wall (370) further comprises a plurality of cap structures located on top of the barrier wall on both sides of the plurality of groove structures (See Fig. 3C below).

    PNG
    media_image1.png
    404
    707
    media_image1.png
    Greyscale


Re claims 8 and 9, Kim et al. does not clearly disclose the cap heights.
In addition, the selection of cap heights, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
   Note that the specification contains no disclosure of either the critical nature of the claimed cap heights or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen caps heights or upon another variable recited in a claim, the Applicant must show that the chosen cap heights are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 10, Kim et al. disclose wherein a depth of each groove structure (371) is positively related to a distance from the groove structure to the display area (230), a depth of the groove structure closest to the display area is less than a depth of the groove structure furthest from the display area (Fig. 3C).

Re claims 12-14, In addition, the selection of subsections length, sections distance and width, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
   Note that the specification contains no disclosure of either the critical nature of the claimed subsections length, sections distance and width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen subsections length, sections distance and width or upon another variable recited in a claim, the Applicant must show that the chosen subsections length, sections distance and width are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 15, Kim et al. disclose a method of fabricating a display panel, wherein the method comprises the steps of: providing a substrate (210) and forming a display area (230) on the substrate; forming a barrier wall (370) surrounding the display area; forming a first insulating layer (217) on a top of the barrier wall (370); patterning the first insulating layer to form a plurality of cap structures arranged in parallel (Fig. 3C), an extending direction of the plurality of cap structures is parallel to an extending direction of the barrier wall
Kim et al. does not clearly disclose etching the barrier wall by using the cap structures as a mask to form a plurality of parallel groove structures.
In Fig. 3C of Kim et al., it can be seen that Kim et al. etches the barrier wall by using the cap structures as a mask to form a plurality of parallel groove structures.
It would have been obvious to one of ordinary skill in the art before the filing date of the present inventions to etch the barrier wall by using the cap structures as a mask to form a plurality of parallel groove structures as seen in Kim et al. Fig. 3C.
Kim et al. does not clearly disclose wherein the barrier wall comprises: a first section comprising a plurality of first subsections extending along a length direction of the plurality of first sections, wherein first intervals are disposed between two adjacent first subsections; a second section disposed in parallel with the first section, wherein the second section comprises a plurality of second subsections, second intervals are disposed between two adjacent second subsections, positions of the second subsections correspond to positions of the first intervals, positions of first subsections correspond to positions of the second intervals; and a plurality of connecting sections located between the first section and the second section, wherein the connecting sections are used for connecting each of the first subsections and the two second subsections adjacent to the first subsection.
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions, length, sections and subsections because applicant has not disclosed that the dimensions, length, sections and subsections are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension, length, sections and subsections.  Indeed, it has been held that mere dimensional, length, sections and subsections limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
One of ordinary skill in the art would have been led to the recited intervals and subsections length through routine experimentation to achieve a desired barrier wall function.  
In addition, the selection of intervals and subsections length, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
   Note that the specification contains no disclosure of either the critical nature of the claimed intervals and subsections length or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen intervals and subsections length or upon another variable recited in a claim, the Applicant must show that the chosen intervals and subsections length are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second subsections 1232 and the two connection sections 1233 connected to the second subsection 1232 are formed into a trapezoidal structure; the trapezoidal structure can generate three barriers to the inorganic film at the barrier wall, thereby greatly improving the barrier capability of the barrier wall) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Trapezoidal structure shape is not claimed which it seems to have the advantage of improving the barrier capability.  The dimensions claimed could be characterized as the length of the plurality of second subsections being greater in such a minimal number than the length of the first interval, that it is considered to be an optimizable variable until clearly recited in the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an inorganic film of the thin film encapsulation structure 500 can be effectively confined in the groove structures which are respectively formed by the first subsections 1231, the second subsections 1232 and the connecting sections 1233) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        July 25, 2022